Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-15, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Long (US 5,797,299) teaches a wire cutting and stripping mechanism including a cast housing (32), left and right tool holders (60, 62), left and right wire cutting and stripping blades (64, 64’) secured in nests (68) wherein a pair of left and right toggle links (116, 118) pivotally attached to drive links (72, 74) at 120 and attached to a clevis (120) which is connected to a linear actuator (126).  However, none of the cited prior art, singly or in combination, fairly teach or suggest a cutter for cutting a linear element including the driving device for driving the blade holders and the holding blocks wherein the driving device driving the blade holders and the pair of holding blocks to clamp and cut off the linear element as claimed in combination with other limitations set forth in claims 1 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724